Citation Nr: 0432804	
Decision Date: 12/10/04    Archive Date: 12/15/04

DOCKET NO.  03-29 557	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Alabama Department of Veterans 
Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Steven D. Reiss, Counsel


INTRODUCTION

The veteran served on active duty from September 1977 to 
December 1981.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a February 2003 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama, that denied the veteran's claim of 
entitlement to a TDIU.  The veteran perfected a timely appeal 
of this determination to the Board.

In May 2004, the veteran, accompanied by his representative, 
offered testimony at a hearing held at the local VA office 
before the undersigned Veterans Law Judge (formerly referred 
to as a Member of the Board).  At the hearing, the veteran 
submitted additional information in support of his claim that 
was accompanied by a waiver of RO consideration, and which 
will be considered by the Board in connection with this 
appeal.


FINDINGS OF FACT

1.  Service connection is in effect for residuals of a right 
knee injury with tear to both anterior cruciate and medial 
collateral ligaments, which is evaluated as 20 percent 
disabling; the residuals of a left knee injury with multiple 
loose bodies, which is evaluated as 20 percent disabling; 
tronchanteric bursitis of the right hip, which is evaluated 
as 10 percent disabling; tronchanteric bursitis of the left 
hip, which is evaluated as 10 percent disabling; chronic left 
ankle disability, which is evaluated as 10 percent disabling; 
degenerative joint disease of the left knee, which is 
evaluated as 10 percent disabling; degenerative joint disease 
of the right knee, which is evaluated as 10 percent 
disabling; arthralgia of the lumbosacral spine, which is 
evaluated as 10 percent disabling; and depression with 
anxiety, which is evaluated as 10 percent disabling.

2.  All of the veteran's service-connected disabilities share 
a common etiology, resulting in single combined 70 percent 
evaluation.

3.  The veteran has a high school education and was last 
employed in 2002.  

4.  The evidence shows that the veteran is unemployable by 
reason of his service-connected disabilities.


CONCLUSION OF LAW

The criteria for entitlement to a total disability rating 
based on individual unemployability due to service-connected 
disability have been met.  38 U.S.C.A. §§ 1155, 5107(b) (West 
2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.15, 4.16, 4.19 
(2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VCAA

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5103, 5103A, 5107, and 5126, and 
codified as amended at 5102, 5103, 5106 and 5107 (West 2002)) 
redefined VA's duty to assist a veteran in the development of 
a claim.  Guidelines for the implementation of the VCAA that 
amended VA regulations were published in the Federal Register 
in August 2001.  66 Fed. Reg. 45620 (Aug. 29, 2001) (to be 
codified as amended at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326(a)).  The Board finds that all relevant evidence 
has been obtained with regard to the veteran's claim of 
entitlement to a TDIU, and that the requirements of the VCAA 
have been satisfied.

The VCAA and its implementing regulations set forth VA's 
amended duties to notify and assist a claimant in developing 
information and evidence necessary to substantiate a claim.  
With regard to the former duty, under 38 U.S.C.A. § 5103, VA 
must notify the claimant of the information and evidence not 
of record that is necessary to substantiate the claim, which 
information and evidence that VA will seek to provide and 
which information and evidence the claimant is expected to 
provide.  Furthermore, in compliance with 38 C.F.R. § 
3.159(b), the notification should include the request that 
the claimant provide any evidence in the claimant's 
possession that pertains to the claim.  See Pelegrini v. 
Principi, 18 Vet. App. 112 (2004).

In this regard, the Board notes that the veteran and his 
representative have been provided with a Statement of the 
Case (SOC) and Supplemental Statement of the Case (SSOC) that 
discuss the pertinent evidence, and the laws and regulations 
related to the claim, and notified them of the evidence 
needed by the veteran to prevail on the claim.

In addition, in a July 2003 letter, the RO notified the 
veteran of the evidence needed to substantiate his claim and 
offered to assist him in obtaining any relevant evidence.  
Further, as noted in the introduction, at the May 2004 Board 
hearing, the veteran submitted additional evidence in support 
of his claim, demonstrating his understanding that he needed 
to provide VA with any evidence in his possession that 
pertained to this claim.  Thus, the Board finds that VA gave 
notice of what evidence the veteran needed to submit and what 
evidence VA would try to obtain.  See Quartuccio v. Principi, 
16 Vet. App. 183 (2002); Pelegrini.  

With respect to VA's duty to assist, the Board notes that VA 
has associated with the claims folder private and VA medical 
and rehabilitation records.  The claims folder also contains 
a transcript of the veteran's May 2004 testimony before the 
undersigned Veterans Law Judge.  The Board acknowledges that 
some pertinent private medical evidence identified at the 
hearing might not be of record, but finds that in light of 
the Board's favorable determination that entitlement to a 
TDIU is warranted, there is prejudice to the veteran because 
no pertinent identified evidence that has not been accounted 
for necessary to adjudicate this appeal.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).  Finally, the veteran's 
representative has been given the opportunity to submit 
written argument, and thus the Board will thus proceed with 
the consideration of this case.  

Under the circumstances, and in light of the Board's decision 
finding that entitlement to a TDIU has been shown, the Board 
concludes that the veteran has been provided with adequate 
notice of the evidence needed to successfully prove his claim 
and that there is no prejudice to him by appellate 
consideration of the claim at this time, without a remand of 
the case to the RO for providing additional assistance to the 
veteran in the development of his claim as required by the 
VCAA or to give the representative another opportunity to 
present additional evidence and/or argument.  Bernard.  In 
this case, the extensive record on appeal and the Board's 
favorable determination demonstrate the futility of any 
further evidentiary development; hence, no further notice or 
assistance to the veteran is required to fulfill VA's duty to 
assist him in the development of the claim.  Smith v. Gober, 
14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 
2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Background and Analysis

In his statements and testimony, the veteran essentially 
asserts that due to the pain and functional loss stemming 
from his service-connected physical and psychiatric 
disabilities alone, he is unemployable.  In support, he cites 
to private and VA medical opinions, and reports that he is on 
disability retirement from the United States Postal Service 
(USPS).

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. 
§ 3.340.

The governing regulations provide that a total disability 
rating based on individual unemployability due to service-
connected disabilities may be assigned, where the schedular 
rating is less that total (100 percent), when the disabled 
person is unable to secure or follow substantially gainful 
occupation as a result of the service-connected disabilities.  
38 C.F.R. §§  3.340, 3.341, 4.16.  If the schedular rating is 
less than 100 percent, the issue of unemployability must be 
determined without regard to advancing age of the veteran.  
38 C.F.R. §§ 3.341(a), 4.19.  In other words, 
"unemployability, in service-connected claims, associated 
with advancing age or intercurrent disability, may not be the 
basis for a total disability rating."  38 C.F.R. § 4.19.  
The regulations further provide that, if there is only one 
such disability, this disability shall be ratable at 60 
percent or more, or if there are two or more disabilities, 
there shall be at least one ratable at 40 percent or more, 
and sufficient additional disability to bring the combined 
rating to 70 percent or more.  38 C.F.R. §§ 3.340, 3.341, 
4.16(a).  Further, for the above purpose of one 60 percent 
disability, or one 40 percent disability in combination, when 
two or more disabilities stem from a common etiology or a 
single accident, they are considered as one disability for 
the purpose of meeting the aforementioned percentage 
requirements.  38 C.F.R. § 4.16(a).  In addition, in 
exceptional circumstances, where the veteran does not meet 
the aforementioned percentage requirements, a total rating 
may nonetheless be assigned upon a showing that the 
individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

Although neither the United States Code nor the Code of 
Federal Regulations offers a definition of "substantially 
gainful employment," VA Adjudication Procedure Manual, M21-
1, Part VI, para. 7.09(a)(7) defines that term as "that 
which is ordinarily followed by the nondisabled to earn their 
livelihood with earnings common to the particular occupation 
in the community where the veteran resides."

Here, as the RO has noted, each of the veteran's nine 
service-connected disabilities shares a common etiology, 
resulting in a single combined 70 percent evaluation.  See 
38 C.F.R. §§ 4.25, 4.26.  As such, the veteran satisfies the 
schedular requirements set forth in 38 C.F.R. § 4.16(a).

Although the Board has reviewed the voluminous lay and 
medical evidence in detail, which deals with the 
symptomatology and severity of the veteran's nine service-
connected disabilities, the Board will focus its discussion 
to the evidence that concerns whether he is unemployable as a 
consequence of these conditions alone.  See Gonzalez v. West, 
218 F.3d 1378, 1380-81 (Fed. Cir. 2000) and Timberlake v. 
Gober, 14 Vet. App. 122, 128-30 (2000).  

In an April 2002 report, Dr. Robert B. Marlow stated that he 
had been the veteran's primary care physician since 1993.  
Dr. Marlow indicated that he had reviewed the veteran's 
medical records and opined that due to the degree of chronic 
pain stemming from the veteran's service-connected physical 
disabilities, as well as his level of anxiety and depression, 
he was totally and permanently disabled from his position 
with the USPS.  Dr. Marlow added that the conditions were not 
likely to improve and that he was unlikely to be able to 
return to his USPS duties.  

In a February 2004 report, Dr. J. Thomas Sandy, the veteran's 
treating psychologist, reported that Dr. Marlow had referred 
the veteran to him and he was treating him for psychological 
problems and evaluating his capability for rehabilitation.  
He noted that he had seen the veteran on eleven occasions for 
psychotherapy and observed that he had been awarded 
disability benefits due to his chronic orthopedic impairment.  
Dr. Sandy stated that the veteran consistent followed through 
with his appointments and made attempts to overcome his 
depression, which stemmed from his inability to physically 
perform the duties required of his position with the USPS, 
the job at which he was employed his entire adult life.

The psychologist indicated that the veteran was not a good 
candidate for any sort of academic school or functioning "of 
that matter," explaining that he learned best while working 
with his hands in an on-the-job setting.  As such, the 
examiner concluded that the only positions suitable for him 
would be ones that took into consideration his physical 
disabilities.  Dr. Sandy further stated although the veteran 
was making steady progress toward combating his depression, 
he was not able to "support any sort of ongoing functional 
mental work and concentration."

In a March 2004 report, a VA vocational rehabilitation 
counselor concluded that, given the veteran's unstable mental 
health condition, combined with his chronic orthopedic pain, 
he could not profit from participation in VA's Chapter 31 
vocational rehabilitation and training program.  In light of 
the above, in a decision dated that same month, VA determined 
that infeasible for employment and thus was not eligible to 
participate in VA's vocational rehabilitation and training 
program.

In a May 2004 report, the veteran private's treating 
orthopedist, Dr. Eric W. Janssen, stated that due to his 
service-connected orthopedic disabilities, the only 
employment suitable for the veteran would be in a sedentary 
environment.  Dr. Janssen added that the veteran was not able 
to do any moderate to strenuous activities due to the 
condition of his legs.

At the May 2004 Board hearing, the veteran testified that he 
was unable to work due to his "tremendous" constant and 
daily physical pain.  He also maintained that he was unable 
to work due to his service-connected disabilities, and 
pointed out that VA had determined that he was ineligible to 
participate in the Department's vocational rehabilitation and 
training program; he also noted that he was in receipt of 
disability retirement from the USPS.  During the hearing, the 
undersigned Veterans Law Judge agreed with the RO that each 
of the veteran's service-connected physical and mental 
conditions shared a common etiology.

Here, in light of the common etiology of the veteran's nine 
service-connected disabilities, for which he has a combined 
single 70 percent evaluation, see 38 C.F.R. § 4.16(a), his 
disabilities satisfy the requirements set forth in 38 C.F.R. 
§ 4.16.  In addition, following a review of the entire 
evidence of record, and resolving all reasonable doubt in his 
favor, the Board concludes that the evidence supports the 
veteran's claim of entitlement to an award of a TDIU.  

In reaching this conclusion, the Board observes that both the 
VA vocational rehabilitation counselor who prepared a March 
2004 and each of the veteran's private treating physicians 
and psychologist agreed that due to his service-connected 
physical and psychiatric disabilities, he was not able to 
work in his prior position with the USPS, which required a 
great deal of physical labor.  The examiners further 
concluded that he was not a suitable candidate for alternate 
sedentary employment.  Moreover, none of the examiners opined 
that the veteran was able to work despite his service-
connected disabilities.  In light of the foregoing, and with 
the resolution of all reasonable doubt in the veteran's 
favor, the Board finds that the medical evidence reflects 
that the veteran is unemployable due solely to his nine 
service-connected physical and mental conditions, and thus, a 
grant of a TDIU is warranted.


ORDER

Subject to the law and regulations governing payment of 
monetary benefits, a total disability rating based on 
individual unemployability due to service-connected 
disability is granted.



	                        
____________________________________________
	DEBORAH W. SINGLETON
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



